DETAILED ACTION
Claims 1, 5-9, 12-16, and 18-19 were rejected in the Office Action mailed 03/16/2022. 
Applicant filed a response, amended claims 1, 8, and 14, and cancelled claims 7, 12, and 13 on 06/16/2022.
Claims 1, 5-6, 8-9, 14-16, and 18-19 are pending. 
Claims 1, 5-6, 8-9, 14-16, and 18-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 8-9, 14-16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “the elastomer layer has a three-layer structure, wherein the three-layer structure has, as an intermediate layer, a layer in which two or more kinds of elastomers are blended, and has, as both surface layers, layers each containing one of elastomers of a same category of material as the elastomers in the intermediate layer, the intermediate layer contains a blend of two olefin-based elastomers, and the both surface layers contain an olefin-based elastomer of a same category of material as the elastomers in the intermediate layer and polyethylene or polypropylene” in lines 13-19. While there is support in the specification for the recitation, “the elastomer layer has a three-layer structure, wherein the three-layer structure has, as an intermediate layer, a layer in which two or more kinds of elastomers are blended, and has, as both surface layers, layers each containing one of elastomers of a same category of material as the elastomers in the intermediate layer, the intermediate layer contains a blend of two olefin-based elastomers, and the both surface layers contain an olefin-based elastomer of a same category of material as the elastomers in the intermediate layer” in paragraph [0048] and support for the olefin-based elastomer being a polyethylene (LLDPE, LDPE, HDPE, or the like) or amorphous polypropylene in paragraph [0052], there is no support for the recitation “the both surface layers contain an olefin-based elastomer of a same category of material as the elastomers in the intermediate layer and polyethylene or polypropylene” (emphasis added). There is no support in the specification for the surface layers of the three-layer film comprising polyethylene or polypropylene in addition to an elastomer of a same category of material as the elastomer in the intermediate layer. 
Regarding dependent claims 5-6, 8-9, 14-16, and 18-19, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8-9, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2015/0297423) in view of Azukizawa et al. (WO 2015008595) (Azukizawa), Afshari (US 2012/0328841), and Neton et al. (US 2014/0257220) (Neton), taken in view of evidence provided by Yousif (US 2007/0003725).
It is noted that when utilizing WO2015008595, the disclosures of the reference are based on US2016/0159031 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO2015008595 are found in US2016/0159031.
Regarding claims 1, 8-9, and 18-19
Nelson teaches a laminate that is made breathable by an ultrasonic bonding process for use in a disposable absorbent article. See, e.g., abstract and title. Nelson teaches the laminate 24 is formed by attaching a liquid impermeable and non-self-adhering elastomeric film 110  to a nonwoven facing sheet 114 and bonding the nonwoven facing sheet 114 and elastomeric film 110 together by ultrasonically-generated bonds at spaced apart sites 115, thereby forming breathable apertures 120 through the carrier sheet which laminate the carrier and facing sheet together at the spaced apart sites 116. Paragraph [0052] and FIGS. 3-4.  The elastomeric film 110 and nonwoven facing sheet 114 corresponds to an elastomer layer directly laminated to a layer adjacent thereto and directly fused and bonded to each other by ultrasonic welding bonding. The layer adjacent thereto is a nonwoven fabric layer. 
Nelson teaches ultrasonic bonding process creates a bond region 122 where the material from the facing sheet 114 and elastomeric film 110 mix together to form a bond, wherein the ultrasonic bonding process may be configured such that it generates a through passage 120 generally within the confines of the bond region 122 in order to provide for the passage of water vapor 118 and give breathability to the laminate 24. Paragraph [0053] and FIGS. 3-4. As shown in FIGS. 3-4 provided below, the laminate includes a region C having through passages/breathable apertures 120, i.e., through-holes. Further, as shown in FIG 4 of Nelson, the portion of the laminate surrounding the through passages where the laminate does not possess a through passage at the end portion thereof corresponds to the region B and region C free of through passages. The through passage, i.e., through-holes, penetrate through both the elastomeric film and facing sheet in a region which the elastomeric film and facing sheet are directly fused and bonded to each other.
Nelson does not describe the method of ultrasonic bonding. In view of evidence provided by Yousif, ultrasonic bonds are formed by an ultrasonic welding process using the vibrational energy of ultrasonic waves to bond a laminate. Paragraphs [0003-0005]. Therefore, it is clear the region C of the laminate of Nelson includes ultrasonic wave treated sites in which a vibration energy is applied to the laminate. 
Nelson teaches the laminate is formed of a breathable cloth-like elastic nonwoven laminar fabric. The laminate is used in a stretch breathable protective absorbent article. Title and paragraph [0052]. In addition, the laminate is substantially formed by the same material and method of making as presently claimed, therefore it is clear the laminate is stretchable. 


    PNG
    media_image1.png
    481
    825
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    615
    933
    media_image2.png
    Greyscale

	Nelson does not explicitly teach the elastomeric film comprising a three-layer structure (A) , the material of the facing sheet (B), or the outer layers of the three-layer film comprising polypropylene or polyethylene (C). 

	With respect to the difference, Azukizawa (A) teaches a stretchable laminate comprising an elastomer layer and a non-woven fabric layer adjacent thereto, for use in a disposable absorbent article. See, e.g.,  abstract and paragraphs [0020-0021] and [0051] and FIG. 1. Azukizawa teaches the elastomer layer preferably has a three-layer structure, and more specifically the layers are preferably an intermediate layer including a blend of two or more kinds of olefin-based elastomers and surface layers each including one kind of the same kinds of olefin-based elastomers as the olefin-based elastomers included in the intermediate layer. Using an ethylene-based, propylene-based, or a 1-butene based elastomer in the elastomer layer enhances heat and storage stability as well as reduces processing cost. Paragraphs [0027-0028], [0030], [0033-0034], and [0040]. 
	Azukizawa and Nelson are analogous art as they are both drawn to stretchable laminates for disposable absorbent articles.
	In light of the disclosure of Azukizawa, it therefore would have been obvious to one of ordinary skill in the art to modify the elastomeric film to have a three-layer structure, and more specifically the layers are preferably an intermediate layer including a blend of two or more kinds of olefin-based elastomers, including ethylene-based, propylene-based, or a 1-butene based, and surface layers each including one kind of the same kinds of olefin-based elastomers as the olefin-based elastomers included in the intermediate layer of the stretchable laminate of Nelson, in order to enhance heat and storage stability and reduce processing cost and in order to form a stretchable laminate with predictable success, as Azukizawa teaches the three-layer structure comprising an olefin-based elastomer, including ethylene-based, propylene-based, or a 1-butene based, is suitable for use in an elastomer layer of a stretchable laminate, and thereby arrive at the claimed invention. 

	With respect to the difference, Afshari (B) teaches a multilayer article comprising a nonwoven substrate, a first film supported by the nonwoven substrate, and a second film such that the first film is between the nonwoven substrate and the second film. The multilayer article is used in a diaper, adult incontinence devices, and feminine hygiene products, i.e., disposable absorbent articles. See, e.g., abstract and paragraphs [0083] and [0097].
	Afshari teaches a multilayer article comprising a film containing the same type of polymer used in the nonwoven substrate can improve the adhesion of the film to the nonwoven. For example, fibers can be made from a polyolefin, which has a chemical structure similar to or the same as the polyolefin that is used to make the film. Paragraphs [0035], [0070], and [0075].
	Afshari and Nelson in view of Azukizawa are analogous art as they are both drawn to laminates for disposable absorbent articles. 
	In light of the motivation as provided by Afshari, it therefore would have been obvious to one of ordinary skill in the art to use a polyolefin which has a chemical structure similar to or the same as the polyolefin that is used to make the elastomeric film of Nelson in view of Azukizawa in the nonwoven facing sheet, in order to provide improved adhesion between the elastomeric film and nonwoven facing sheet, and thereby arrive at the claimed invention. 

	With respect to the difference, Neton (C) teaches a laminate comprising at least one nonwoven layer and at least one multilayer film for use in a diaper. The multilayer film is a multilayer elastomeric film, where the outer layers comprise the same polymer as the intermediate layer. Other polymers may be blended into the elastomeric composition to enhance desired properties. Polypropylene improves the robustness of the elastomer and improves the films’ resistance to pinholing and tearing. See, e.g., abstract and paragraphs [0023], [0132], and [0134].
	Neton and Nelson in view of Azukizawa and Afshari are analogous art as they are both drawn to laminates for disposable absorbent articles. 
	In light of the motivation as provided by Neton, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include polypropylene in each of the surface layers of the three layer film of Nelson in view of Azukizawa and Afshari, in order to improve the robustness of the elastomer and improve the films’ resistance to pinholing and tearing, and thereby arrive at the claimed invention. 

Regarding claims 5-6 
Nelson in view of Azukizawa and Afshari and Neton teaches all of the limitations of claim 1 above. Azukizawa further teaches the thickness of the elastomer layer, the three-layer structure, is preferably from 30 to 100 microns in view of providing a stretchable laminate having more excellent fittability. Paragraph [0039]. 
In light of the motivation as provided by Azukizawa, it therefore would have been obvious to one of ordinary skill in the art to ensure the elastomer layer of Nelson in view of Azukizawa and Afshari has a thickness from 30 to 100 microns, in order to enhance fittability, and thereby arrive at the claimed invention. 

Regarding claims 14-16
Nelson in view of Azukizawa and Afshari and Neton teaches all of the limitations of claim 12 above. Azukizawa further teaches the basis weight of the non-woven fabric layer is preferably 10 to 30 gsm. Paragraph [0045]. 
In light of the disclosure as provided by Azukizawa, it therefore would have been obvious to one of ordinary skill in the art to ensure the nonwoven facing sheet of Nelson in view of Azukizawa and Afshari has a basis weight of 10 to 30 gsm, in order to form a stretchable laminate for a disposable absorbent article with predictable success, and thereby arrive at the claimed invention. 

Response to Arguments
The previous rejection of claims 1, 5-9, 12-16, and 18-19 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 

The amendment necessitates a new 112(a) rejection as set forth above. 
	
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.

Applicants primarily argue:
“There is simply no teaching or suggestion in Nelson, Azukizawa, Afshari, or Yousif of the present claimed stretchable laminate. For example, Examples 1-8 in Azukizawa appear to disclose an opposing surface layer (A) being made of a single elastomer material [see Examples 1-4, 7, and 8] or the opposing surface layer (A) having the same composition as layer (B)[see Examples 5 and 6]. Therefore, Azukizawa, as well as the other applied references, are completely silent concerning the present claimed combination of features.
In contrast, present claim 1 specifies that the both surface layers contain an olefin-based elastomer of a same category of material as the elastomers in the intermediate layer and polyethylene or polypropylene.”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
	As cited in the Office Action mailed 03/16/2022 on page 6, Azukizawa teaches the elastomer layer preferably has a three-layer structure, and more specifically, the layers are preferably an intermediate layer including a blend of two or more kinds of olefin-based elastomers and surface layers each including one kind of the same kinds of olefin-based elastomers as the olefin-based elastomers included in the intermediate layer in paragraph [0040]. Therefore, Azukizawa teaches both surface layers contain an olefin-based elastomer of a same category of material as the elastomers in the intermediate layer. 
	While Azukizawa does not explicitly teach the addition of polyethylene or polypropylene in the surface layer, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant primarily argues that Nelson in view of Azukizawa and Afshari does not expressly teach the claimed polyethylene or polypropylene in the surface layers of the three-layer film. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Nelson in view of Azukizawa and Afshari does not disclose the entire claimed invention.  Rather, Neton is relied upon to teach claimed elements missing from Nelson in view of Azukizawa and Afshari. See the rejection above. 

Applicants further argue:
“It should further be appreciated that “polyethylene” and “polypropylene” are non-elastic polyolefin polymer, i.e., they are NOT an olefin-based elastomer. The combination of features is advantageous over the conventional art in that since both surface layers contain non-elastic polyolefin polymer such as polyethylene or polypropylene, the stretchable laminate can be more excellent in blocking resistance. Therefore, Applicant submits that the stretchable laminate of the present claimed disclosure is superior to the conventional art and the applied references in that it can easily be derived from a winding body, and productivity is increased. Applicant respectfully submits that one of ordinary skill in the art cannot arrive at the improved stretchable laminate of the present claimed disclosure from the applied references.”

Remarks, pg. 8-9
The Examiner respectfully traverses as follows:
	Firstly, as stated in the 35 U.S.C. 112(a) rejection above, there is no support in the specification for the limitation, “the both surface layers contain an olefin-based elastomer of a same category of material as the elastomers in the intermediate layer and polyethylene or polypropylene” as recited in claim 1. It is noted while there is support in the specification for the olefin-based elastomer to be polyethylene (LLDPE, LDPE, HDPE, or the like) or amorphous polypropylene in paragraph [0052] and there is support in the specification for the three-layer structure in paragraph [0048], there is no support in the specification for the surface layers of the three-layer film comprising polyethylene or polypropylene in addition to an elastomer of a same category of material as the elastomer in the intermediate layer. Further, there is no support in the specification for the surface layers to comprise non-elastic polyethylene or non-elastic polypropylene. There is no mention in the specification such additions result in excellent blocking resistance. 
Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-elastic polyethylene or non-elastic polypropylene) are not recited in the rejected claims. The claim broadly recites “polyethylene or polypropylene”, therefore it is not required by the claim the polyethylene or polypropylene is non-elastic. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it is noted even if the claim recited non-elastic polyethylene or non-elastic polypropylene, there is no support in the specification for such recitation. 
Thirdly, while Nelson in view of Azukizawa and Afshari does not disclose the entire claimed invention, Neton is relied upon to teach claimed elements missing from Nelson in view of Azukizawa and Afshari. See the rejection above.

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789